       Case 1:16-cv-01534-JEB Document 549 Filed 07/07/20 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,
                                            Case No. 1:16-cv-1534-JEB
                  Plaintiff,                (and Consolidated Case Nos. 16-cv-1796
                                            and 17-cv-267)
and

CHEYENNE RIVER SIOUX TRIBE,

                  Plaintiff-Intervenor,
      v.

U.S. ARMY CORPS OF ENGINEERS,

                  Defendant-Cross
                  Defendant,

and
DAKOTA ACCESS, LLC,

                  Defendant-Intervenor-
                  Cross Claimant.



 OPPOSITION TO EMERGENCY MOTION TO PROVISIONALLY STAY REMEDY
                ORDER AND SET BRIEFING SCHEDULE




CONSOLIDATED BRIEF OF STANDING ROCK SIOUX TRIBE,               Earthjustice
CHEYENNE RIVER SIOUX TRIBE, OGLALA SIOUX TRIBE,                810 Third Ave., Suite 610
AND YANKTON SIOUX TRIBE REGARDING REMEDY                       Seattle, WA 98104
                                                               (206) 343-7340
(No. 1:16-cv-1534-JEB) - 1 -
         Case 1:16-cv-01534-JEB Document 549 Filed 07/07/20 Page 2 of 5




                                         INTRODUCTION

       The Standing Rock Sioux Tribe, Cheyenne River Sioux Tribe, Oglala Sioux Tribe, and

Yankton Sioux Tribe (“Tribes”) respectfully oppose Dakota Access Pipeline, LLC’s (“DAPL’s”)

emergency motion for a “provisional stay” and rushed briefing schedule on a pending motion for

stay pending appeal. The Court should deny the motion because: a) DAPL fails to show that it is

entitled to a stay under the controlling standards, and is asking the Court to rule without allowing

the other parties to be heard; and b) it proposes an expedited and unfair briefing schedule under

which the Tribes would be forced to respond to as-yet-unseen technical arguments in only 48

hours. Instead, the Tribes ask the Court to deny the motion, and convene a status conference of

the parties once DAPL files its motion for a stay to determine the next steps in this matter.

       First, DAPL’s brief motion does not make any attempt to explain why it is entitled to a

stay under the governing standards. Its failure to do so sidesteps the fact that it asks for an

“extraordinary remedy” that constitutes an “intrusion into the ordinary process of . . . judicial

review.” Nken v. Holder, 556 U.S. 418, 428 (2009). Indeed, a stay pending appeal in this case

is unlikely, as DAPL would be asking this Court to find that its own decisions in this case are

likely to be overturned on appeal. Loving v. IRS, 920 F. Supp.2d 108, 110 (D.D.C. 2013);

Friends of the Capital Crescent Trail v. Fed. Trans. Admin., 263 F.Supp.3d 144 (D.D.C. 2017)

(denying stay pending appeal in NEPA case). While the civil rules require a motion for stay

pending appeal to be brought in the District Court in the first instance, there is no basis to allow

such a motion to be decided without providing an adequate opportunity for briefing in

accordance with the rules.

       Second, it appears that DAPL seeks to make new technical arguments about the

feasibility of shutting down the pipeline on the schedule proposed by the Tribes and adopted by

CONSOLIDATED BRIEF OF STANDING ROCK SIOUX TRIBE,                            Earthjustice
CHEYENNE RIVER SIOUX TRIBE, OGLALA SIOUX TRIBE,                             810 Third Ave., Suite 610
AND YANKTON SIOUX TRIBE REGARDING REMEDY                                    Seattle, WA 98104
                                                                            (206) 343-7340
(No. 1:16-cv-1534-JEB) - 2 -
         Case 1:16-cv-01534-JEB Document 549 Filed 07/07/20 Page 3 of 5




the Court in its July 6, 2020 vacatur order. It promises to “explain more” in its pending motion

why shutting down the pipeline is infeasible in 30 days. But see ECF 272-2 ¶ 3-4 (explaining

that pipeline shutdowns are foreseeable, commonplace events). DAPL had every opportunity to

provide such explanation after the Tribe proposed the schedule during the vacatur briefing.

Despite filing thousands of pages of supporting materials, it chose not to do so. If it submits new

evidence at this stage, the Tribes must have an opportunity to review that evidence and respond.

It may simply be infeasible to do so within the 48 hours that DAPL proposes, in light of the

availability of its technical experts during the public health emergency. For that reason, the

schedule for a response cannot be determined before the motion is filed.

        DAPL does not even attempt to meet its burden to dramatically expedite briefing on its

stay motion. Nor did DAPL try to accommodate the Tribe’s concerns. DAPL’s counsel sent an

email to the plaintiffs in which it asked that the plaintiffs agree a schedule which would give

DAPL three days to file its opening brief, the Tribes two days to file a response, and DAPL three

days to file a reply. Each Tribe invited dialogue with DAPL to work out a fair expedited briefing

schedule. Without responding to the Tribes’ efforts, DAPL filed its motion. Because it asked

the Court to decide the issue, instead of working with Plaintiffs to arrive at an agreed schedule,

DAPL was required to show to the Court that it had good cause for its request to shorten time. It

failed to do so.

        Accordingly, the Tribes respectfully suggest that the briefing schedule be determined at a

status conference after the motion for stay has been filed, and that the motion for a “provisional”

stay in the interim be denied.




CONSOLIDATED BRIEF OF STANDING ROCK SIOUX TRIBE,                           Earthjustice
CHEYENNE RIVER SIOUX TRIBE, OGLALA SIOUX TRIBE,                            810 Third Ave., Suite 610
AND YANKTON SIOUX TRIBE REGARDING REMEDY                                   Seattle, WA 98104
                                                                           (206) 343-7340
(No. 1:16-cv-1534-JEB) - 3 -
        Case 1:16-cv-01534-JEB Document 549 Filed 07/07/20 Page 4 of 5




Dated: July 7, 2020                  Respectfully submitted,


                                     /s/ Jan E. Hasselman
                                     Jan E. Hasselman, WSBA # 29107
                                     (Admitted Pro Hac Vice)
                                     Patti A. Goldman, DCB # 398565
                                     Earthjustice
                                     810 Third Avenue, Suite 610
                                     Seattle, WA 98104
                                     Telephone: (206) 343-7340
                                     jhasselman@earthjustice.org
                                     pgoldman@earthjustice.org
                                     Attorneys for Plaintiff Standing Rock Sioux Tribe



                                     /s/ Nicole E. Ducheneaux
                                     Nicole E. Ducheneaux, DC Bar No. NE001
                                     (Pro Hac Vice)
                                     Big Fire Law & Policy Group LLP
                                     1404 South Fort Crook Road
                                     Bellevue, NE 68005
                                     Telephone: (531) 466-8725
                                     Facsimile: (531) 466-8792
                                     nducheneaux@bigfirelaw.com
                                     Attorney for Intervenor-Plaintiff Cheyenne River
                                     Sioux Tribe


                                     s/ Michael L. Roy
                                     Michael L. Roy (DC Bar No. 411841)
                                     mroy@hobbsstraus.com
                                     Jennifer P. Hughes (DC Bar No. 458321)
                                     jhughes@hobbsstraus.com
                                     Elliott A. Milhollin (DC Bar No. 474322)
                                     emilhollin@hobbsstraus.com
                                     Hobbs, Straus, Dean & Walker, LLP
                                     1899 L Street NW, Suite 1200
                                     Washington, DC 20036
                                     202-822-8282 (Tel.)
                                     202-296-8834 (Fax)
                                     Attorneys for Oglala Sioux Tribe




CONSOLIDATED BRIEF OF STANDING ROCK SIOUX TRIBE,                 Earthjustice
CHEYENNE RIVER SIOUX TRIBE, OGLALA SIOUX TRIBE,                  810 Third Ave., Suite 610
AND YANKTON SIOUX TRIBE REGARDING REMEDY                         Seattle, WA 98104
                                                                 (206) 343-7340
(No. 1:16-cv-1534-JEB) - 4 -
       Case 1:16-cv-01534-JEB Document 549 Filed 07/07/20 Page 5 of 5




                                     Mario Gonzalez
                                     Gonzalez Law Office
                                     522 7th St 202
                                     Rapid City, SD 57701
                                     (605) 716-6355
                                     Of Counsel for Oglala Sioux Tribe


                                     s/ Jennifer Baker
                                     Jennifer S. Baker, OKBA #21938
                                     (Pro Hac Vice)
                                     Jeffrey S. Rasmussen, WA #21121
                                     (Pro Hac Vice)
                                     Patterson Earnhart Real Bird & Wilson LLP
                                     357 S. McCaslin Blvd., Suite 200
                                     Louisville, CO 80027
                                     Phone: (303) 926-5292
                                     Facsimile: (303) 926-5293
                                     jbaker@nativelawgroup.com
                                     jrasmussen@nativelawgroup.com


                                     s/ Rollie Wilson
                                     Rollie Wilson
                                     Patterson Earnhart Real Bird & Wilson LLP
                                     601 Pennsylvania Ave., NW
                                     South Building, Suite 900
                                     Washington, D.C. 20004
                                     Phone: (202) 434-8903
                                     Facsimile: (202) 639-8238
                                     rwilson@nativelawgroup.com
                                     Attorneys for Plaintiffs Yankton Sioux Tribe, et al.




CONSOLIDATED BRIEF OF STANDING ROCK SIOUX TRIBE,                  Earthjustice
CHEYENNE RIVER SIOUX TRIBE, OGLALA SIOUX TRIBE,                   810 Third Ave., Suite 610
AND YANKTON SIOUX TRIBE REGARDING REMEDY                          Seattle, WA 98104
                                                                  (206) 343-7340
(No. 1:16-cv-1534-JEB) - 5 -
